                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABRIEL MCDANIELS,                                   Case No. 18-cv-06277-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER DISMISSING COMPLAINT
                                                  v.                                          WITH PREJUDICE
                                   9

                                  10     BENJAMEN T REYES,                                    Re: ECF No. 10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gabriel McDaniels, proceeding pro se, brings a trespass claim against Benjamin

                                  14   T. Reyes. ECF Nos. 1, 10.

                                  15          Magistrate Judge Beeler granted McDaniels’s application for leave to proceed in forma

                                  16   pauperis, ECF No. 4, and dismissed McDaniels’s original complaint with leave to amend under 28

                                  17   U.S.C. 1915(e)(2)(B) based on a lack of subject-matter jurisdiction, ECF No. 5. When McDaniels

                                  18   failed to timely amend, the case was reassigned to this Court, which adopted Judge Beeler’s report

                                  19   and recommendations and dismissed the complaint, granting McDaniels another opportunity to

                                  20   amend. ECF No. 8.

                                  21          Before the Court is McDaniels’ timely amended complaint. ECF No. 10. When an

                                  22   application to proceed in forma pauperis is granted, a court is under a continuing duty to dismiss a

                                  23   case whenever it determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim

                                  24   on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

                                  25   from such relief.” 28 U.S.C. § 1915(e)(2)(B). “[S]ection 1915(e) not only permits but requires a

                                  26   district court to dismiss an in forma pauperis complaint that fails to state a claim.” Lopez v. Smith,

                                  27   203 F.3d 1122, 1127 (9th Cir. 2000) (en banc).

                                  28          Based on the amended complaint’s incorporation of the text of 18 U.S.C. § 242, ECF No.
                                   1   10 at 3-4, the Court construes McDaniels as alleging a claim under that statute. This does not cure

                                   2   the deficiencies identified in the Judge Beeler’s previous order.

                                   3            Section 242 establishes criminal penalties “for acting ‘willfully’ ‘under color of any law’

                                   4   to ‘subject’ another ‘to the deprivation of any rights, privileges, or immunities secured or protected

                                   5   by the Constitution or laws of the United States.’” United States v. Reese, 2 F.3d 870, 880 (9th

                                   6   Cir. 1993) (quoting 18 U.S.C. § 242)). McDaniels cannot bring a claim under section 242 because

                                   7   it does not confer a private right of action. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.

                                   8   1980).

                                   9            Even were the Court to construe McDaniels’ claim as one under 42 U.S.C. § 1983,

                                  10   McDaniels still fails to state a claim. To state a claim under 42 U.S.C. § 1983, a plaintiff must

                                  11   allege two elements: (1) that a right secured by the Constitution or laws of the United States was

                                  12   violated, and (2) that the alleged violation was committed by a person acting under the color of
Northern District of California
 United States District Court




                                  13   state law. West v. Atkins, 487 U.S. 42, 48 (1988). McDaniels refers to a trespass having been

                                  14   committed against him by an unidentified “wrongdoer” (who is presumably Reyes) but provides

                                  15   no other facts. Because McDaniels has not stated any facts regarding Reyes or the nature of the

                                  16   alleged trespass, the Court cannot assess whether Reyes’s purported conduct plausibly rises to the

                                  17   level of a federal statutory or constitutional violation or whether Reyes is a state actor.

                                  18            Accordingly, the Court will again dismiss the complaint. Having reviewed the amended

                                  19   complaint, the Court concludes that amendment would be futile. Dismissal is therefore with

                                  20   prejudice.

                                  21            The Clerk is directed to enter a judgment of dismissal and close the file.

                                  22            IT IS SO ORDERED.

                                  23   Dated: February 14, 2019
                                                                                         ______________________________________
                                  24
                                                                                                       JON S. TIGAR
                                  25                                                             United States District Judge

                                  26
                                  27

                                  28
                                                                                          2
